UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6593



JERRY ALLEN HOLLOWAY,

                                               Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-27-7)


Submitted:   August 17, 1999                 Decided:   August 31, 1999


Before ERVIN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Allen Holloway, Appellant Pro Se. Marla Graff Decker, Assis-
tant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Allen Holloway seeks to appeal the district court's

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court's opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See Holloway v. Angelone, No.

CA-99-27-7 (W.D. Va. Apr. 9, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2